UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Socially Responsible Growth Fund, Inc. September 30, 2012 (Unaudited) Common Stocks99.8% Shares Value ($) Automobiles & Components1.3% Thor Industries 76,700 Banks6.5% Comerica 129,500 4,020,975 First Horizon National 166,520 1,603,588 KeyCorp 510,900 4,465,266 People's United Financial 83,300 1,011,262 PNC Financial Services Group 25,850 1,631,135 Regions Financial 254,500 1,834,945 Capital Goods7.4% 3M 17,700 1,635,834 Cooper Industries 14,800 1,110,888 Cummins 27,600 2,544,996 Donaldson 50,850 1,765,003 General Electric 78,900 1,791,819 Parker Hannifin 42,400 3,543,792 Rockwell Collins 44,900 2,408,436 United Technologies 21,975 1,720,423 Commercial & Professional Services.5% Brink's 38,850 Consumer Services1.9% Marriott International, Cl. A 109,100 Diversified Financials5.2% American Express 56,400 3,206,904 Discover Financial Services 88,100 3,500,213 NASDAQ OMX Group 71,800 1,672,581 Northern Trust 37,000 1,717,355 Waddell & Reed Financial, Cl. A 48,750 1,597,537 Energy9.2% Apache 31,000 2,680,570 Bristow Group 45,700 2,310,135 ConocoPhillips 52,100 2,979,078 Denbury Resources 192,700 a 3,114,032 Devon Energy 46,350 2,804,175 EnCana 87,200 1,911,424 Noble Energy 12,500 1,158,875 Pioneer Natural Resources 17,900 1,868,760 Spectra Energy 58,300 1,711,688 Food & Staples Retailing3.5% Costco Wholesale 33,700 3,374,212 Kroger 47,900 1,127,566 Whole Foods Market 33,750 3,287,250 Food, Beverage & Tobacco4.4% Campbell Soup 98,800 b 3,440,216 Coca-Cola Enterprises 46,800 1,463,436 ConAgra Foods 61,100 1,685,749 Hormel Foods 53,100 1,552,644 Mead Johnson Nutrition 22,500 1,648,800 Health Care Equipment & Services3.4% Becton Dickinson & Co. 14,375 1,129,300 DaVita 39,600 a 4,102,956 Humana 34,400 2,413,160 Household & Personal Products2.4% Clorox 15,300 1,102,365 Estee Lauder, Cl. A 43,800 2,696,766 Procter & Gamble 23,125 1,603,950 Insurance1.3% Aflac 60,500 Materials2.5% Ball 83,100 3,515,961 Domtar 27,400 2,145,146 Media1.3% Discovery Communications, Cl. A 49,500 a Pharmaceuticals, Biotech & Life Sciences10.8% Agilent Technologies 59,500 2,287,775 AstraZeneca, ADR 50,450 2,414,537 Biogen Idec 20,200 a 3,014,446 Bristol-Myers Squibb 148,600 5,015,250 Celgene 41,700 a 3,185,880 Life Technologies 76,600 a 3,744,208 Novartis, ADR 40,800 2,499,408 Waters 22,900 a 1,908,257 Retailing4.6% Best Buy 129,000 b 2,217,510 Nordstrom 47,700 2,632,086 O'Reilly Automotive 18,500 a 1,546,970 Staples 242,700 b 2,795,904 TJX 23,900 1,070,481 Semiconductors & Semiconductor Equipment4.7% Advanced Micro Devices 472,600 a,b 1,592,662 Applied Materials 304,400 3,398,626 Intel 132,100 2,996,028 LSI 346,800 a 2,396,388 Software & Services11.3% Accenture, Cl. A 19,100 1,337,573 Akamai Technologies 52,000 a 1,989,520 BMC Software 25,000 a 1,037,250 CA 70,850 1,825,450 International Business Machines 28,875 5,990,119 Intuit 28,800 1,695,744 Microsoft 152,400 4,538,472 Oracle 117,375 3,696,139 VistaPrint 48,300 a,b 1,649,445 Western Union 85,525 1,558,266 Technology Hardware & Equipment10.4% Apple 12,450 8,307,387 Avnet 42,575 a 1,238,507 Cisco Systems 199,575 3,809,887 Dell 240,800 2,374,288 EMC 111,825 a 3,049,468 Hewlett-Packard 99,400 1,695,764 Motorola Solutions 56,200 2,840,910 Telecommunication Services3.0% Verizon Communications 146,900 Transportation.9% United Parcel Service, Cl. B 28,800 Utilities3.3% Consolidated Edison 46,500 2,784,885 Pinnacle West Capital 46,000 2,428,800 Xcel Energy 80,700 2,236,197 Total Common Stocks (cost $192,253,885) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,269,641) 1,269,641 c Investment of Cash Collateral for Securities Loaned4.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,992,305) 8,992,305 c Total Investments (cost $202,515,831) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $8,697,027 and the value of the collateral held by the fund was $8,992,305. c Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $30,811,252 of which $38,124,376 related to appreciated investment securities and $7,313,124 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 11.3 Pharmaceuticals, Biotech & Life Sciences 10.8 Technology Hardware & Equipment 10.4 Energy 9.2 Capital Goods 7.4 Banks 6.5 Diversified Financials 5.2 Semiconductors & Semiconductor Equipment 4.7 Money Market Investments 4.6 Retailing 4.6 Food, Beverage & Tobacco 4.4 Food & Staples Retailing 3.5 Health Care Equipment & Services 3.4 Utilities 3.3 Telecommunication Services 3.0 Materials 2.5 Household & Personal Products 2.4 Consumer Services 1.9 Automobiles & Components 1.3 Insurance 1.3 Media 1.3 Transportation .9 Commercial & Professional Services .5 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 214,590,323 - - Equity Securities - Foreign Common Stocks+ 8,474,814 - - Mutual Funds 10,261,946 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Socially Responsible Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 By: /s/ James Windels James Windels Treasurer Date: November 20, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
